                            Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 1 of 41




                       1   CAROTHERS DISANTE & FREUDENBERGER LLP
                               TERESA W. GHALI, State Bar No. 252961
                       2       tghali@cdflaborlaw.com
                            600 Montgomery Street, Suite 440
                       3    San Francisco, CA 94111
                            Telephone: (415) 981-3233
                       4
                             VORYS, SATER, SEYMOUR AND PEASE LLP
                       5        DANIEL J. CLARK, Ohio State Bar No. 75125 (Pro hac vice to be filed)
                                djclark@vorys.com
                       6        LIANA R. HOLLINGSWORTH, Ohio Bar No. 85185 (Pro hac vice to be filed)
                                lrhollingsworth@vorys.com
                       7     200 Public Square, Suite 1400
                             Cleveland, OH 44114
                       8     Telephone: (216) 479-6100
                             Facsimile: (216) 479-6060
                       9
                             Attorney for Defendant
                      10     SAFELITE FULFILLMENT, INC.

                      11                              UNITED STATES DISTRICT COURT

                      12                             NORTHERN DISTRICT OF CALIFORNIA
                      13   CINDY L. KOSTER,                           ) Case No.
                                                                      )
                      14                Plaintiff,                    )
                                                                      ) NOTICE OF REMOVAL OF
                      15         v.                                   ) ACTION TO FEDERAL COURT
                                                                      )
                      16   SAFELITE FULFILLMENT, INC., a              )
                           Corporation; and DOES 1-100 inclusive,     )
                      17                                              )
                                        Defendants.                   )
                      18                                              )
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                   1
CAROTHERS DiSANTE &
 FREUDENBERGER LLP
                                        DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
      Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 2 of 41




 1          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Safelite Fulfillment Inc.

 2   (“Safelite” or “Defendant”) files this Notice of Removal of Action to Federal Court from the

 3   Superior Court of the State of California for the County of Alameda to the United States District

 4   Court for the Northern District of California. See 28 U.S.C. §§ 1441(a), 1446. In support of

 5   this Notice of Removal of Action to Federal Court, Defendant states the following:

 6                                           BACKGROUND
 7          1.      Plaintiff Cindy L. Koster (“Plaintiff”) filed a complaint (the “Complaint”) in the

 8   Superior Court of California in and for the County of Alameda on January 8, 2020, against

 9   Defendant and “DOES 1-100.” The suit is captioned “Cindy L. Koster v. Safelite Fulfillment,

10   Inc., a corporation; and DOES 1-100 inclusive”, Case No. RG20049574 (the “State Court

11   Action”). (Copies of the Summons, Complaint, and Civil Cover Sheet are attached hereto as

12   Exhibit A).

13          2.      Plaintiff brings the following five causes of action under the California Fair

14   Employment and Housing Act (“FEHA”): (1) disability discrimination; (2) failure to

15   accommodate; (3) failure to engage in the interactive process; (4) retaliation for requesting

16   accommodations; and (5) failure to prevent discrimination and retaliation. (See Exhibit A,

17   Complaint ¶¶ 27-55).      Plaintiff’s Sixth Cause of Action asserts a wrongful discharge in

18   violation of public policy claim. (Id. at ¶¶ 56-63). Finally, in her Seventh, Eighth, Ninth and
19   Tenth Causes of Action, Plaintiff alleges that she is entitled to unpaid overtime and business

20   expenses in violation of Labor Code sections 510, 2802, and 201, as well as section 17200 of

21   the California Business & Professions Code. (Id. at ¶¶ 64-86).

22          3.      Defendant was served with a Summons and a copy of the Complaint on March

23   16, 2020. A copy of the Service of Process documentation is attached hereto as Exhibit B.

24          4.      No other pleadings have been filed in the State Court Action.

25                                   THE REMOVAL IS TIMELY
26          5.      This Notice of Removal of Action to Federal Court is timely filed pursuant to 28

27   U.S.C. § 1446(b), since it is being filed within thirty (30) days of the date (March 16, 2020) that

28   Defendant was served with a Summons and a copy of the Complaint in the State Court Action.
                                                2
                   DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
         Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 3 of 41




 1           THIS COURT HAS DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332
 2           6.     The State Court Action may be removed to this Court pursuant to 28 U.S.C. §

 3   1441 et seq. on the basis of diversity of citizenship. This Court has jurisdiction of the action

 4   under 28 U.S.C. § 1332, because the matter is between citizens of different states and the

 5   amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

 6                        COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

 7           7.     For diversity purposes, an individual’s “state citizenship is . . . determined by her

 8   state of domicile[.]” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857-58 (9th Cir. 2001). “A

 9   person’s domicile is her permanent home, where she resides with the intention to remain or to

10   which she intends to return.” Id. (citing Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986)).

11           8.     In her Complaint, Plaintiff states that she is a resident of Alameda County,

12   California. (See Exhibit A, Complaint ¶ 1). Accordingly, for diversity purposes, Plaintiff is a

13   citizen of California.

14           9.     For diversity purposes, a corporation is deemed a citizen of its state of

15   incorporation and the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

16   Safelite is a Delaware corporation with its principal place of business1 at 7400 Safelite Way,

17   Columbus, Ohio, 43235. See Declaration of Barbara Mason in Support of Notice of Removal

18   of Action to Federal Court at ¶¶3-4, attached hereto as Exhibit C. Thus, Defendant is neither
19   incorporated in California nor does it have a principal place of business in California.

20           10.    Accordingly, for purposes of determining diversity, Defendant is regarded as a

21   citizen of Delaware and Ohio, and not a citizen of California.

22           11.    The citizenship of fictitiously-named “Doe” defendants is disregarded for the

23   purposes of removal. 28 U.S.C. § 1441(a); McCabe v. General Foods Corp., 811 F.2d 1336,

24

25

26   1 When referencing a “principal place of business”, Defendant refers to the corporate
     headquarters of Safelite Fulfillment, Inc. which is the company’s “nerve centers” where the
27   company’s officers direct, control, and coordinate the company’s activities. See Hertz Corp. v.
     Friend, 130 S.Ct. 1181 (2010).
28
                                                3
                   DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
      Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 4 of 41




 1   1339 (9th Cir. 1987). Accordingly, the minimal diversity of citizenship requirements under 28

 2   U.S.C. § 1332(d)(2) are met.

 3                      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

 4          12.      In her Complaint, Plaintiff merely alleges that the amount in controversy in this

 5   matter exceeds $25,000.00. (See Exhibit A, Civil Cover Sheet). However, Plaintiff fails in her

 6   Complaint to specify a particular amount of damages above that jurisdictional amount that are

 7   at issue. Where a complaint does not state the amount in controversy, the removing defendant

 8   must establish by a preponderance of the evidence – i.e., that it is “more likely than not” – that

 9   the amount in controversy exceeds $75,000. Sanchez v. Monumental Life Ins. Co., 102 F.3d

10   398, 404 (9th Cir. 1996).

11          13.      The burden to establish the amount in controversy by a preponderance of the

12   evidence is not a daunting burden, and courts recognize that, under this standard, a removing

13   defendant is not obligated to “research, state, and prove the plaintiff’s claim for damages.”

14   Donald v. Xanitos, Inc., No. 14-cv-05416, 2015 U.S. Dist. LEXIS 52582, *10 (N.D. Cal. Apr.

15   17, 2015) (quoting Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204–05 (E.D.

16   Cal. 2008)).

17          14.      When determining the amount in controversy, the court “must assume that the

18   allegations of the complaint are true and that a jury will return a verdict for the plaintiff on all
19   claims made in the complaint.” Fong v. Regis Corp., No. 13-cv-04497, 2014 U.S. Dist. LEXIS

20   275, *5 (N.D. Cal. Jan. 2, 2014).

21          15.      In determining whether it is more likely than not that the amount in controversy

22   exceeds $75,000, a court can consider each of the following:

23                a. The allegations in the complaint, facts in the removed petition, and any

24                   summary-judgment-type evidence that is submitted. Rivera v. Costco Wholesale

25                   Corp., No. C-08-02202, 2008 U.S. Dist. LEXIS 58610, at *5 (N.D. Cal. July 11,

26                   2008); Ontiveros v. Michaels Stores, Inc., No. CV-12-09437, 2013 U.S. Dist.

27                   LEXIS 31036, at *7 (C.D. Cal. Mar. 5, 2013); Green v. Party City Corp., No.

28                   CV-01-09681, 2002 U.S. Dist. LEXIS 7750, at *6 (C.D. Cal. April 12, 2002).
                                                 4
                    DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 5 of 41




 1             b. Jury verdicts involving similar allegations and claims. Rivera, 2008 U.S. Dist.

 2                LEXIS 58610, at * 9; Ontiveros, 2013 U.S. Dist. LEXIS 31036, at *7; Bryant v.

 3                Apotex, Inc., No. 1:12-cv-01377, 2012 U.S. Dist. LEXIS 168287, at *11 (E.D.

 4                Cal. Nov. 27, 2012).

 5             c. General compensatory damages. Galt G/S v. JSS Scandinavia, 142 F.3d 1150,

 6                1155-1156 (9th Cir. 1998).

 7             d. Punitive damages when they are recoverable as a matter of law. Rivera, 2008

 8                U.S. Dist. LEXIS 58610, at * 9; Vasquez v. Arvato Digital Serv., LLC, No. CV-

 9                11-02836, 2011 U.S. Dist. LEXIS 69154, at *9 (C.D. Cal. June 27, 2011);

10                Simmons v. PCR Tech., 209 F.Supp.2d 1029, 1033 (N.D. Cal. 2002); Green,

11                2002 U.S. Dist. LEXIS 7750, at *8. In determining the amount of punitive

12                damages at issue, the court can consider punitive damages awards in other cases

13                involving similar allegations and claims.    Vasquez, 2011 U.S. Dist. LEXIS

14                69154, at *9; Simmons, 209 F.Supp.2d at 1033; Green, 2002 U.S. Dist. LEXIS

15                7750, at *8.

16             e. Attorneys’ fees if such fees are authorized by statute. Rivera, 2008 U.S. Dist.

17                LEXIS 58610, at * 11-12; Vasquez, 2011 U.S. Dist. LEXIS 69154, at *9; Cross

18                v. Home Loan Mortgage Corp., No. CV-11-04728, 2011 U.S. Dist. LEXIS 77032
19                at *3-4 (C.D. Cal. July 15, 2011).

20             f. Emotional distress damages. Rivera, 2008 U.S. Dist. LEXIS 58610, at * 8-11;

21                Perez v. Baxter Healthcare Corp., No. 2:12-cv-08075, 2012 U.S. Dist. LEXIS

22                1600051, at *8 (C.D. Cal. Oct. 31, 2012); Vasquez, 2011 U.S. Dist. LEXIS

23                69154, at *9. In determining the amount of emotional distress damages at issue,

24                the court may consider non-economic damages awarded to plaintiffs in cases

25                containing similar allegations and claims.     Perez, 2012 U.S. Dist. LEXIS

26                1600051, at *8; Cain v. Hartford Life and Accident Ins. Co., 890 F.Supp.2d 1246,

27                1250 (C.D. Cal. Sept. 7, 2012); Vasquez, 2011 U.S. Dist. LEXIS 69154, at *9.

28       16.      Applying these principles, courts have found on numerous occasions that the
                                              5
                 DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
      Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 6 of 41




 1   amount in controversy exceeded $75,000 in employment discrimination cases where the

 2   plaintiff did not specify the amount of damages sought in the complaint. See, e.g., Ontiveros,

 3   2013 U.S. Dist. LEXIS 31036, at *7 (amount in controversy exceeded $75,000 when defendant

 4   estimated plaintiff’s loss of earnings to be close to the jurisdictional amount and plaintiff also

 5   sought emotional distress and punitive damages); Perez, 2012 U.S. Dist. LEXIS 1600051, at *8

 6   (amount in controversy exceeded $75,000 when plaintiff’s compensatory damages equaled

 7   $25,851 and defendant introduced evidence of other cases awarding more than $75,000 in non-

 8   economic damages in similar types of cases); Vasquez, 2011 U.S. Dist. LEXIS 69154, at *8-11

 9   (amount in controversy exceeded $75,000 where plaintiff sought $25,171 in lost wages and also

10   sought attorneys’ fees, punitive damages, and emotional distress damages); Rivera, 2008 U.S.

11   Dist. LEXIS 58610, at *8-11 (amount in controversy exceeded $75,000 where plaintiff’s lost

12   wages equaled $52,000 and plaintiff also sought emotional distress damages, punitive damages,

13   and attorneys’ fees); Simmons, 209 F.Supp.2d at 1032-35               (defendant in employment

14   discrimination case met burden of establishing amount in controversy exceeded $75,000 when

15   compensatory damages were $25,000, defendant introduced evidence of substantial punitive

16   damages awards in similar types of cases, defendant introduced evidence of substantial

17   emotional distress damages in similar types of cases, and plaintiff also sought attorneys’ fees).

18          17.     In the present case, like the foregoing cases, it is more likely than not that the
19   amount in controversy exceeds $75,000.

20          18.     Plaintiff seeks economic damages and other compensatory damages. She claims

21   that she was employed as a Service Representative for Safelite until her alleged unlawful

22   termination on February 20, 2018. (See Exhibit A, Complaint ¶ 7). Plaintiff alleges that she

23   earned an hourly rate of $19.68 per hour. (Id.). Plaintiff also alleges that she “worked over

24   eight (8) hours in a day, over twelve (12) hours in a day, and/or over forty (40) hours in a week.”

25   (Id. at ¶ 66). Even without taking into account any alleged overtime, Plaintiff’s lost wages to

26

27

28
                                                6
                   DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
         Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 7 of 41




 1   date are approximately $87,379.20.2 Additionally, Plaintiff alleges that she is also owed an

 2   unpaid balance of overtime compensation and unreimbursed business expenses along with

 3   waiting time statutory penalties. (Id. at ¶¶ 64-86). Thus, her economic damages, alone, exceed

 4   the $75,000 jurisdictional threshold.

 5            19.    Courts have repeatedly held that the amount in controversy is met when the lost

 6   wages exceed $75,000. For example, in Dep’t of Fair Empl. & Hous. V. Lucent Techs., Inc.,

 7   No. 07-3747, 2007 U.S. Dist. LEXIS 77360 (N.D. Cal. Oct. 9, 2007), the Northern District of

 8   California found that the amount in controversy requirement was met where the plaintiff’s

 9   entitlement to backpay as of the date the notice of removal was filed totaled $89,232. Id. at *6.

10   Similarly, in Browand v. Ericsson Inc., No. 18-cv-02380, 2018 U.S. Dist. LEXIS 129263, the

11   Northern District of California found that the amount in controversy was satisfied by the

12   plaintiff’s back pay alone which totaled $84,967.42. Id. at *15 (remanding on other grounds

13   diversity grounds).

14            20.    Plaintiff also seeks non-economic “emotional distress damages” due to the

15   alleged discrimination and retaliation. (See Exhibit A, Complaint ¶ 62). Several courts have

16   awarded plaintiffs over $75,000 in emotional distress damages alone in employment

17   discrimination cases. See, e.g., Perez, 2012 U.S. Dist. LEXIS 1600051, at *8 (citing Morales v.

18   L.A. Cnty. Metro. Transp. Auth., No. BC339557 (L.A. Super. Ct. Aug. 19, 2008) (awarding
19   $300,000 for past non-economic damages); Ismen v. Beverly Hosp., No. BC366198 (L.A.

20   Super. Ct. Aug. 13, 2008) (awarding $113,100 in emotional distress damages); Rivera, 2008

21   U.S. Dist. LEXIS 58610, at *11 (citing Kolas v. Access Bus. Grp. LLC, 2008 WL 496470 (Los

22   Angeles Super. Ct.) (awarding plaintiff $ 200,000 in emotional distress damages); Lopez v.

23   Bimbo Bakeries USA Inc., 2007 WL 4339112 (S.F. Super. Ct.) (jury awarded plaintiff $122,000

24   in emotional distress damages)); Stephens v. Coldwell Banker Commercial Grp., Inc., 199 Cal.

25   App. 3d 1394, 1398 (Cal. Ct. App. 1988), disapp’d on other grounds by White v. Ultramar, 21

26   Cal. 4th 563, 575 n.4 (Cal. 1999) (affirming damages award of $100,000 for emotional

27
     2   $19.68/hr x 40 hours = $787.20; $787.20/wk x 111 weeks = $87,379.20.
28
                                                 7
                    DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
         Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 8 of 41




 1   distress).

 2           21.    Plaintiff is also seeking punitive and exemplary damages.        (See Exhibit A,

 3   Complaint ¶¶ 32, 37, 42, 47, 54, 62, and PRAYER FOR RELIEF). Courts have awarded

 4   plaintiffs punitive damages in FEHA cases in amounts substantially higher than the amount in

 5   controversy. See, e.g., Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1033 (N.D. Cal. 2002)

 6   (citing cases resulting in jury verdicts with punitive damages awards ranging from $60,000 to

 7   $40 million); EEOC v. Farmer Bros. Co., 31 F.3d 891, 894 (9th Cir. 1994) (affirming punitive

 8   damages award of $833,434.80 in case under FEHA); Noyes v. Kelly Servs., Inc., No. 2:02-cv-

 9   2685, 2008 U.S. Dist. LEXIS 73437, at *2 (E.D. Cal. Aug. 4, 2008) (jury verdict of $5.9 million

10   in punitive damages); Rivera, 2008 U.S. Dist. LEXIS 58610, at *11 (citing Lopez v. Bimbo

11   Bakeries USA Inc., 2007 WL 4339112 (San Francisco Super. Ct.)) (jury awarded the plaintiff

12   $2 million in punitive damages); Stephens v. Coldwell Banker Commercial Corp., 199 Cal.

13   App. 3d 1394, at 1398, disapp’d on other grounds by White v. Ultramar, 21 Cal. 4th 563, 575

14   n.4 (Cal. 1999) (affirming award of $200,000 in punitive damages).

15           22.    Finally, Plaintiff is seeking attorneys’ fees and legal expenses. (See Exhibit A,

16   Complaint ¶¶ 70, 79 and PRAYER FOR RELIEF). When assessing attorneys’ fees for the

17   purpose of determining the amount in controversy, a court should consider “the amount that can

18   reasonably be anticipated at the time of removal, not merely those already incurred.” Simmons,
19   209 F. Supp. 2d at 1035.    At least one district court in California has held that a reasonable

20   amount of hours expended in employment matters ranges from 100 to 300 hours. See e.g.

21   Stainbrook v. Target Corp., Case No. 2:16CV00090, 2016 U.S. Dist. LEXIS 74833, *13 (C.D.

22   Cal. June 8, 2016)). As of February 2018, Plaintiff’s counsel’s, Jocelyn Burton, hourly rate was

23   $950.3 Using Ms. Burton’s stated hourly rate, a conservative estimate for attorneys’ fees in this

24

25
     3 See February 28, 2018 Declaration of Jocelyn Burton in Support of Plaintiff Harold C.
26
     Robinson, Jr. et al.’s Motion for Attorneys’ Fees and Reimbursement of Costs and Expenses
27   [ECF Doc. 240-3] in Harold C. Robinson, Jr., et al. v. Open Top Sightseeing San Francisco,
     LLC, Case No. 4:14-cv-00852 (N.D. Cal), attached hereto as Exhibit D.
28
                                                8
                   DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
      Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 9 of 41




 1   case would be $95,000. Accordingly, the estimated attorneys’ fees in this case, alone, puts the

 2   amount n controversy at an amount greater than $75,000.

 3          23.     Moreover, some California courts have awarded substantially more than $95,000

 4   in attorneys’ fees in cases involving FEHA claims. See, e.g., Valera v. Costco Wholesale Corp.,

 5   No. B215631, 2010 Cal. App. Unpub. LEXIS 8737, at *1–*2 (Cal. Ct. App. Nov. 4, 2010)

 6   (affirming award of nearly $500,000 in attorneys’ fees and costs on retaliation claim under

 7   FEHA); Jadwin v. Cty. of Kern, 767 F. Supp. 2d 1069, 1141 (E.D. Cal. 2011) (awarding

 8   prevailing plaintiff under FEHA $573,700 in attorneys’ fees); Leuzinger v. Cty. of Lake, No. C-

 9   06-00398, 2009 U.S. Dist. LEXIS 29843, at *31 (N.D. Cal. Mar. 30, 2009) (awarding

10   prevailing plaintiff $735,500 in attorneys’ fees in FEHA action); Noyes, 2008 U.S. Dist. LEXIS

11   73437, at *20–*21 (awarding plaintiff $765,972.70 in attorneys’ fees in FEHA action).

12          24.     Based on the allegations in the Complaint and the case law cited herein, the

13   amount in controversy, including Plaintiff’s lost wages, unpaid overtime and reimbursements,

14   attorneys’ fees, non-economic damages, punitive damages, and statutory damages, clearly

15   exceed $75,000. Accordingly, this Court has original diversity jurisdiction over this action

16   pursuant to 28 U.S.C. § 1332.

17                                   CONSENT OF ALL PARTIES
18          25.     Safelite is the only named Defendant and it joins in and consents to this Notice
19   of Removal of Action to Federal Court as evidenced by the signature of its counsel below.

20                                              VENUE
21          26.     Plaintiff originally filed her action in the Superior Court for Alameda County.

22   Venue is proper in the United States District Court for the Northern District of California

23   pursuant to 28 U.S.C. §§ 1391 and 1441(a), because it encompasses the county in which this

24   action is currently pending.

25                                     NOTICE OF REMOVAL
26          27.     Written notice of the filing of this Notice of Removal of Action to Federal Court

27   will promptly be served on all parties as required by 28 U.S.C. § 1446(d). The Alameda

28   Superior Court is not accepting removal filings in civil cases due to COVID-19 until May 2,
                                                9
                   DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
      Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 10 of 41




 1   2020.         See Superior Court of California, County of Alameda COVID-19 website

 2   (http://www.alameda.courts.ca.gov/Pages.aspx/COVID-19; last visited April 13, 2019; noting

 3   that under Emergency Local Rule 1.8a, certain emergency civil filings will be accepted via fax

 4   filing or dropbox, but removal documents are not included on that list).         Accordingly,

 5   Defendant will file a copy of this Notice of Removal of Action to Federal Court with the Clerk

 6   of Courts for the Alameda County Superior Court, as required by 28 U.S.C. § 1446(d), on May

 7   2, 2020 or as soon as the Alameda County Superior Court begins to accept civil case removal

 8   filings (in the event filing operations are not resumed on May 2, 2020). A copy of the Notice

 9   to State Court which will be filed is attached hereto as Exhibit E.

10                                    RESERVATION OF RIGHTS
11           28.     This Notice of Removal of Action to Federal Court is filed subject to and with

12   full reservation of rights, including but not limited to defenses and objections to venue,

13   improper service of process, and lack of personal jurisdiction. No admissions are intended

14   hereby, and all defenses, motions, and pleas are expressly reserved.

15           WHEREFORE, Defendant hereby removes the action now pending against it in the

16   Superior Court of the State of California, County of Alameda, to this Honorable Court, and

17   requests that this Court retain jurisdiction for all further proceedings.

18
19   Dated: April 14, 2020                  CAROTHERS DiSANTE & FREUDENBERGER LLP

20

21                                          /s/ Teresa W. Ghali
                                                       Teresa W. Ghali
22
                                            Attorneys for Defendant
23                                          SAFELITE FULFILLMENT, INC
24

25

26

27

28
                                                 10
                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 11 of 41




          EXHIBIT A
01/8/2020            13:24 PM PST                        TO:15102675739                   FROM:5104733672                                        Page:            19
                   Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 12 of 41

                                                                                                                                                      SUM-100
                                           SUMMONS                                                                                 FOR COURT USE ONLY
                                                                                                                               (SOLO PARA USO DE LA CORTE)
                                       (CITACION JUDICIAL)
     NOTICE TO DEFENDANT:                                                                                             FILED BY FAX
                                                                                                                        ALAMEDA COUNTY
      (AVISO AL DEMANDADO):
     SAFELITE FULFILLMENT, INC., a corporation; and DOES 1-100 inclusive,                                                 January 08, 2020
                                                                                                                              CLERK OF
     YOU ARE BEING SUED BY PLAINTIFF:                                                                                TF E SUPERIOR COURT
      (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                Milagros Cortez. Deputy

     CINDY L. KOSTER
      NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
      below.
         You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
      served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
      case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
      Online Self-Help Center (www.courtinfaca.govlselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
      court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
      be taken without further warning from the court.
         There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
      referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
      these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
      (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
      )AV1SO! La han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su version. Lea la information a
      continuation.
         Tiene 30 DIAS DE CALENDARIO despues de que le entreguen este citaciOn y papeles legates pare presenter una respuesta par escrito en esta
      code y hacer que se entregue una copia al demandante. Una carta o una Yamada telefonica no to protegen. Su respuesta par escrito tiene que ester
      en formato legal correcto si desea que procesen su caso en la carte. Es posible que hays un formulario que usted pueda user pare su respuesta.
      Puede encontrar estos formularios de la code y Inas information en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
      biblioteca de !eyes de su condado o en /a code que le quede mds cerca. Si no puede pager la cuota de presentation, Aida al secretario de la corte que
      le de un formulario de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimiento y la carte le padre
      guitar su suekio, dinero y bienes sin mas advertencia.
         Hay otros requisitos legates. Es recomendable que !lame a un abogado inmediatamente. Si no conace a un abogado, puede !lamer a un servicio de
      remision a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos pare obtener servicios legates gratuitos de un
      programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
      (www.lawheIpcalifomia.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) a poniendose en contact() con la carte o el
      colegia de abogados locales. A VISO: Par fey, fa code tiene derecho a rectamar las cuotas y los costos exentos par imponer un gravamen sobre
      cualquier recuperaciOn de $10,000 6 mas de valor recibida mediante un acuerdo o una concesiOn de arbitraje en un caso de derecho civil. Tiene que
      pager el gravamen de la code antes de que la code pueda desechar el caso.
     The name and address of the court is:                                                                    CASE NUNpn(81neeieso):
     (El nombre y direcciOn de /a carte es): Superior Court of California, County of Alameda
     1225 Fallon Street, Oakland, CA 94612

     The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcciOn y el nOmero
     de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
     Jocelyn Burton. Burton Employment Law, 1939 Harrison St., Ste. 400, Oakland, CA       //          /r Y
                                                                                            (AAA
                                                                                                      ../r
     DATE:                                                                        Clerk, ,        dgtel
                                                                                                                                                      , Deputy

     (Fecha)   January 08, 2020                                                   (SecrE~G rte,                                                       (Adjunto)
     (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
     (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                      NOTICE TO THE PERSON SERVED: You are served
                                           1. I     I as an individual defendant.
                                           2. I     I as the person sued under the fictitious name of (specify):

                                           3. I     I on behalf of (specify):

                                                under:         CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                               CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                             CCP 416.40 (association or partnership)                    CCP 416.90 (authorized person)
                                                             other (specify):
                                          4. I      I by personal delivery on (date)
                                                                                                                                                         Page 1 of 1
     Form Adopted for Mandatory Use                                                                                               Code of
     Judas) Counal of California
                                                                           SUMMONS                                                           Claaaabdua.r,41 IA AG.



     SUM-100 (Rev July 1 2009)
                                                                                                                                                        EXHIBIT

                                                                                                                                                          A
01/8/2020        13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                             4
                    Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 13 of 41



            JOCELYN BURTON, SBN 135879                                               FILED BY FAX
                                                                                       ALAMEDA COUNTY
            BURTON EMPLOYMENT LAW
       2    1939 Harrison Street, Suite 400                                              January 08, 2020
            Oakland, CA 94612                                                               CLERK OF
       3                                                                             THE SUPERIOR COURT
            Ph: (510) 350-7025                                                       By Milagros Cortez, Deputy
       4    Fax: (510) 473-3672
                                                                                     CASE NUMBER:
            jburton@burtonemploymentlaw.com
       5
                                                                                         RG20049574

       6    Attorneys for Plaintiff, CINDY L. KOSTER
       7
                                         SUPERIOR COURT OF CALIFORNIA
       8
                                      IN AND FOR THE COUNTY OF ALAMEDA
       9
            CINDY L. KOSTER,                                      Case No.:
       I0
                    Plaintiff,                                    COMPLAINT FOR DAMAGES FOR
      11
            v.                                                    I. DISABILITY DISCRIMINATION
      12                                                          2. FAILURE TO ACCOMMODATE
                                                                  3. FAILURE TO ENGAGE IN       —
      13    SAFELITE FULFILLMENT, INC., a                            INTERACTIVE PROCESS
            corporation; and DOES 1-100 inclusive,                4. RETALIATION FOR REQUESTING
      14
                                                                     ACCOMMODATION
                    Defendants.                                   5. FAILURE TO PREVENT
      15
                                                                     DISCRIMINATION AND RETALIATION
      16                                                          6. FAILURE TO PAY OVERTIME
                                                                  7. FAILURE TO REIMBURSE FOR
      17                                                             REASONABLE BUSINESS EXPENSES
                                                                  8. VIOLATION OF BUSINESS AND
      18                                                             PROFESSIONS CODE § 17200 et seq.

      19                                                          JURY TRIAL DEMANDED

      20            Plaintiff Cindy L. Koster ("Koster") brings this action against Safelite Fulfillment Inc., a
      21    corporation, and Does 1 through 100, for general, compensatory, punitive, and statutory damages,
      22    costs and attorneys' fees, resulting from the defendants' unlawful and tortious conduct, as ground
      23    therefore alleges.
      24                                                  PARTIES
      25            1.     Koster is an individual and is, and was at all times relevant herein, a resident of
      26    Alameda County, California. At all times relevant herein, Koster was employed in Alameda
      27    County, and was an "employee" as defined by Government Code section 12926.
      28

            Complaint for Damages
            Page I of 15
01/8/2020         13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                              5
                     Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 14 of 41



       1             2.     Koster is informed and believes and thereon alleges that Safelite Fulfillment, Inc. is

       2    a corporation headquartered in Columbus, Ohio. Koster is informed and believes and thereon

       3    alleges that Safelite Fulfillment, Inc. is an "employer" as defined by Government Code sections

       4    12926(d), 12940(a), and 12940(j)(4)(A).

       5             3.     Safelite Fulfillment, Inc. and Does 1-100 are collectively referred to as Defendants.

       6             4.     Koster is not aware of the true names and capacities of the Defendants sued herein

       7    as Does I through 100, whether individual, corporate, associate, or otherwise, and therefore sues

       8    such Defendants by these fictitious names. Koster will amend this complaint to allege their true

       9    names and capacities when ascertained. Koster is informed and believes, and on that basis alleges,

      10    that each of the fictitiously named Defendants is responsible in some manner for the occurrences

      11    herein alleged and that Koster's injuries and damages herein alleged were legally caused by such

      12    Defendants. Unless otherwise indicated, each Defendant was acting within the course and scope of

      13    said agency and/or employment, with the knowledge and/or consent of said co-Defendant.

      14             5.     Koster is informed and believes and thereupon alleges that at all times mentioned

      15    herein, each of the Defendants, including each Doe Defendant, was acting as the agent, servant,

      16    employee, partner and/or joint venturer of and was acting in concert with each of the remaining

      17    Defendants, including each Doe Defendant, in doing the things herein alleged, while at all times

      18    acting within the course and scope of such agency, service, employment partnership, joint venture

      19    and/or concert of action. Each Defendant, in doing the acts alleged herein, was acting both

      20    individually and within the course and scope of such agency and/or employment, with the

      21    knowledge and/or consent of the remaining Defendants.

      22                                 VENUE AND JURY TRIAL DEMAND

      23             6.    Venue is proper in this court because the discriminatory acts alleged herein took

      24    place in Alameda County, California, and Koster's former place of employment with Safelite

      25    Fulfillment, Inc. is located within Alameda County. Koster hereby demands a jury trial.

      26    ///

      27    ///

      28    ///

            Complaint for Damages
            Page 2 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                                  6
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 15 of 41



       1                                       GENERAL ALLEGATIONS

       2            7.     Safelite Fulfillment. Inc. employed Koster as a non-exempt employee from

       3    approximately 2007 until 2012. Safelite Fulfillment, Inc. also employed Koster from

       4    approximately January 31, 2013 until she was unlawfully terminated on February 20, 2018.

       5    Safelite Fulfillment. Inc. assigned her to work at the Union City. California branch office located at

       6    33432 Central Avenue, Union City. California 94587. She earned an hourly rate of $19.68 per

       7    hour. As a Service Representative, her duties consisted of answering phones, communicating with

       8    auto glass customers, providing clients with quotes. and communicating with insurance companies.

       9    Koster reported to General Manager John Torres.

      10           8.      During Koster's employment. Safelite Fulfillment. Inc. employed approximately 15

      11    other Service Representatives at the Union City branch office. Of the 15, approximately five other

      12    Service Representatives worked with Koster during Koster's shifts. The duties of the other

      13    Service Representatives were identical to Koster's duties. When a Service Representative was on

      14    vacation or missed extended time, the other Service Representatives performed the absent Service

      15    Representative's duties. For example, when one Service Representative was out on pregnancy

      16    leave and other related leave for approximately nine months. Koster and the other Service

      17    Representatives performed her duties.

      18           9.      Although Safelite Fulfillment, Inc. provided employees with company phones,

      19    Torres regularly contacted Koster via her personal cell phone. For example, if Torres had

      20    questions about inventory or cash balance from the previous day. he contacted Koster via her

      21    private cell phone on her days off. He also called Koster during her meal breaks to make work-

      22    related inquiries. Safelite Fulfillment, Inc. failed to compensate Koster for the reasonable use of

      23    her cell phone o perform her duties.

      24            10.    Torres also required Koster to withdraw cash from a bank approximately twice a

      25    week for Safelite Fulfillment, Inc.. At times. Torres also instructed Koster to purchase printing
            supplies. Although Koster used her personal vehicle, Safelite Fulfillment, Inc. failed to
      26
            compensate her for travel expenses.
      27

      28

            Complaint for Damages
            Page 3 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                               7
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 16 of 41



       1           11.        During Koster's employment. Safelite Fulfillment. Inc. paid Koster with

       2    overtime pay. However, Safelite Fulfillment, Inc. failed to pay her overtime pay when Torres
            required Koster to work on her days off. Torres contacted Koster via her private cell phone on her
       3
            days off. On several occasions, he also instructed her to close the store and turn-off the office's
            computer system. Koster was never compensated for the overtime hours she worked during her
            days off

                    12.     On July 20. 2017. Koster received medical paperwork authored by Physician
            Assistant Elena Heider excusing Koster from work from July 1, 2017 to July 23. 2017. On July 26,
            2017. Koster returned to work. On or around August 1, 2017. Koster began medical leave because
            of heart arrhythmia and hypertension. Koster's healthcare provider provided her with several
            medical notes excusing her froin work from August I. 2017 to October 6, 2017. Koster is
            informed and believes Family Medical Group of San Leandro provided the medical paperwork to
            Safelite Fulfillment, Inc. via facsimile.
                    13.     In October 2017, Koster had heart surgery. On or around October 18, 2017, Koster
            emailed Leave Administrator Danielle Sennet a medical notice from Dr. Bruce A. Robertson of
            Family Medical Group of San Leandro excusing Koster from work from October 7.2017 until
            November 5, 2017.
                    14.     On November 7, 2017, Koster emailed Ms. Sennet the following:

                    Hi Dani

                   I thought [sic] i sent you an email yesterday however it was stuck in draft. I wanted
                   to let you know that [sic] i have a [sic] dr appointment for [sic] Comm at [sic]
                   1045am. 1 had gotten really sick on Thursday and still am but the [sic] dr had to
                   reschedule me for tomorrow. Can you please let me know if [sic] anymore time at
                   all would be able to be taken [sic] witout me being [sic] seperated from my job. I am
                   not trying to [sic] loose my job in no way [sic] I really like my job and the company
                   [sic] I started there in 2005 and that is my second home [sic] please let me know
                   what can or needs to be done to prevent this. My phone reception is very poor still
                   in my area so if you try to call me please leave a message or an email and I will get
                   to an area where I can return it.

                   Thank you.

                   Cindy.

                    15.     On November 8, 2017, Ms. Sennet emailed Koster requesting medical

            documentation supporting Koster's further medical leave and that Koster to call her after Koster's



            Complaint for Damages
            Page 4 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                            8
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 17 of 41



            medical appointment. Family Medical Group of San Leandro sent Ms. Sennet paperwork excusing

            Koster from work until January 6. 2018.

                   16.       On January IS. 2018, Dr. Robertson authored medical paperwork excusing Koster

            from work from January 6.2018 until February 20, 2018. Koster is informed and believes Family

            Medical Group of San Leandro faxed Safelite Fulfillment, Inc. the medical paperwork authored by

            Dr. Robertson.

                   17.       On February' 5, 2018. Ms. Sennet emailed Koster requesting further medical

            documentation supporting Koster's leave from work beyond January 6, 2018. Ms. Sennet alleged

            she never received any medical paperwork excusing Koster from work beyond January 6th. Ms.

            Sennet requested that Koster contact her by February 20, 2018.

                    18.      On February 20. 2018, Ms. Sennet sent a letter to Koster notifying Koster that

            Koster's employment was terminated as of February 20, 2018 because Koster failed to provide

            further medical documentation supporting her leave of absence and for failing to respond to "any

            recent communication attempts."

                   19.       On February; 24. 2018, Koster entailed Ms. Sennet confirming receipt of the

            termination paperwork. Koster also stated the following:


                   Not only did [sir] i just deal with a major issue of my heart that was affecting my
                   life but now I have no job due to it. [sic] had I not took this time to do such this
                   would have never happened. 1 misplaced my note so I personally went to the [sic]
                   dr office to have them fax the note 2 times being I recall a time when we spoke as I
                   was the office and you never received it. I never thought this would [sic] be happen
                   in a million years. Is there anything 1 can do to reinstate my job? I even went to the
                   office in person earlier this month and spoke with a manager to let him know I
                   would be coming back the end of this month and I was looking forward to it. I love
                   my job and all my coworkers, they are my 2"d family. Dani please help me [sic]
                   safelite is my 2" home for years. I was so happy to finally be able to see everyone
                   [sic] tue, [sic] im just at a loss for words [sic] absoutley hurt and heartbroken. Can I
                   go get the note and entail it on [.s•ic] Monday..? Dani please I beg you to help me.

                   20.       On February 26, 2018, Ms. Sennet emailed Koster requesting that Koster call her

            and provide medical documentation supporting her absence beyond January 6, 2018. Ms. Sennet

            also asked if Koster had been released to return to work.

                   21.       On February 26, 2018, Koster emailed Ms. Sennet. Koster stated the following:

                             Hi Dani,
                             I am at the [ski dr office now. I am unable to call because of the 3 [sic]
                             hrs difference and [sic] im pretty sure you are home already. The [sic]
                             doctors office just faxed you the paperwork you need and [sic] i made sure

            Complaint for Damages
            Page 5 of 15
01/8/2020         13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                         9
                     Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 18 of 41



       1                   Isic I i got a confirmation this time. I will also email you the notes as well.
                           Due to my blood pressure being in a hypertension state at this visit
       2                   (140/80) my date to return hack is [sic] monday as they want me to
                           monitor it the next few days and put me back on blood pressure medicine.
       3
                           laid they also would like me to start off with part-time for 2 weeks, I am
       4                   fully released to return back, they would like for me to follow up in a
                           month.
       5                   I am without a cell phone but I just had a landline put in [sic] the number
                           is ....
       6                   Thanks
                           Cindy
       7

       8             22.   On February 26, 2018, Family Medical Group of San Leandro faxed Ms. Sennet
            two medical notices authored by Physician Assistant Beider: 1) Medical paperwork dated January
       9
            18, 2018 excusing Koster from work from January 6, 2018 to February 20, 2018 and (2)
      10
            Paperwork dated February 26, 2018 excusing Koster from work from February 21, 2018 through
      11
            March 4, 2018. Physician Assistant Beider also placed Koster on light duty (i.e. half workdays)
      12    from March 5, 2018 through March 19, 2018.
      13             23.   On March 13, 2018, Koster emailed Ms. Sennet inquiring whether Safelite

      14    Fulfillment, Inc. would allow her to return to work. On that same day, Ms. Sennet responded via

      15    email stating the following: "1 am still reviewing with the management team and waiting for final
            approval. Thanks for following up. Dani."
      16
                     24.   On March 15, 2018, Ms. Sennet emailed Koster requesting that Koster call her. On
      17
            or around March 16, 2018 Ms. Sennet notified Koster via telephone that the management team did
      18
            not rescind the termination of Koster's employment.
      19             25.   On March 20, 2018, Koster was released to work without restriction.
      20                                  ADMINISTRATIVE EXHAUSTION

      21             26.   On January 9, 2019, Koster obtained her Right to Sue Letter from the California
            Department of Fair Employment and Housing. On January 15, 2019, Koster obtained her
      22
            Amended Right to Sue Letter. On January 17, 2019, Koster served Safelite Fulfillment, Inc., via
      23
            certified mail, a copy of her initial and amended Right to Sue Letters.
      24
            ///
      25    ///
      26    ///

      27    ///
            ///
      28

            Complaint for Damages
            Page 6 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                                     10
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 19 of 41




                                         FIRST CAUSE OF ACTION
                             VIOLATION OF GOVERNMENT CODE SECTION 12940(a)
                                          (Disability Discrimination)
                                              Against Defendants

                   27.     Koster hereby realleges and incorporates by reference Paragraphs 1 through 26

            above as though fully set forth herein, except as said paragraphs are inconsistent with the

            allegations of this cause of action.

                    28.    The Fair Employment and Housing Act ("FEHA") explicitly prohibits an employer

            from refusing to hire or employ a person, discharging a person from employment, or discriminating

            against such person in compensation or in terms, conditions or privileges of employment on the

            basis of race, religious creed, color, national origin, ancestry, physical disability, mental disability,

            medical condition, genetic information, marital status, sex, gender, gender identity, gender

            expression, age, sexual orientation or military and veteran status. Gov. Code § 12940(a). "Race,

            religious creed, color, national origin, ancestry, physical disability, mental disability, medical

            condition, marital status, sex, age, sexual orientation, or military and veteran status" includes a

            perception that the person has any of those characteristics or that the person is associated with a

            person who has, or is perceived to have, any of those characteristics. Gov. Code § I 2926(n).

                    29.     At all times relevant herein mentioned, Koster was qualified for the position she

            held with Safelite Fulfillment, Inc..

                    30.    Safelite Fulfillment, Inc. was at all times material herein Koster's employer

            pursuant to Government Code section I2926(d) and was therefore barred from discriminating in its

            employment decisions in violation of Government Code section 12940(a).

                    31.     Nevertheless, as set forth above, Safelite Fulfillment, Inc. discriminated against

            Koster based on her disability, perceived disability, and/or future perceived disability, in violation

            of Government Code section I 2940(a).

                    32.     The acts taken toward Koster were carried out by and/or ratified by Defendants

            and/or managing agents/employees of Defendants acting in an oppressive, fraudulent and

            malicious manner in order to injure or damage Koster, thereby justifying an award of punitive


            Complaint for Damages
            Page 7 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                            11
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 20 of 41



       1    damages.

       2            33.     As a direct and proximate result of Defendants' conduct, Koster has suffered

       3    damages and requests relief as hereafter provided.

       4                               SECOND CAUSE OF ACTION
                            VIOLATION OF GOVERNMENT CODE SECTION 12940(m)
       5                                 (Failure to Accommodate)
                                            Against Defendants
       6

       7            34.     Koster hereby realleges and incorporates by reference Paragraphs 1 through 33

       8    above as though fully set forth herein, except as said paragraphs are inconsistent with the

       9    allegations of this cause of action.

      10            35.    The FEHA requires an employer to reasonably accommodate the known disabilities

      11    of its employees. Gov. Code § 12940(m).

      12            36.     Nevertheless, as set forth above, Defendants refused to provide Koster with a

      13    reasonable accommodation for a disclosed disability.

      14            37.    The acts taken toward Koster were carried out by and/or ratified by Defendants

      15    and/or managing agents/employees of Defendants acting in an oppressive, fraudulent and

      16    malicious manner in order to injure or damage Koster, thereby justifying an award of punitive

      17    damages.

      18            38.     As a direct and proximate result of Defendants' conduct, Koster has suffered

      19    damages and requests relief as hereafter provided.

      20                                  THIRD CAUSE OF ACTION
                             VIOLATION OF GOVERNMENT CODE SECTION 12940(n)
      21                            (Failure to Engage in Interactive Process)
                                                Against Defendants
      22
                   39.     Koster hereby realleges and incorporates by references Paragraphs 1 through 38
      23
            above as though fully set forth herein, except as said paragraphs are inconsistent with the
      24
            allegations of this cause of action.
      25
                   40.     The FEHA requires an employer "to engage in a timely, good faith, interactive
      26
            process with the employee or applicant to determine effective reasonable accommodations, if any,
      27

      28

            Complaint for Damages
            Page 8 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                              12
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 21 of 41



            in response to a request for reasonable accommodation by an employee or applicant with a known

            physical disability or known medical condition." Gov. Code § 12940(n).

                   41.     Nevertheless, as set forth above, Defendants failed to participate in timely, good

            faith, or interactive discussions with Koster.

                   42.     The acts taken toward Koster were carried out by and/or ratified by Defendants

            and/or managing agents/employees of Defendants acting in an oppressive, fraudulent and

            malicious manner in order to injure or damage Koster, thereby justifying an award of punitive

            damages.

                   43.     As a direct and proximate result of Defendants' conduct, Koster has suffered

            damages and requests relief as hereafter provided.

                                         FOURTH CAUSE OF ACTION
                           VIOLATION OF GOVERNMENT CODE SECTION 12940(m)(2)
                                  (Retaliation for Requesting Accommodation)
                                               Against Defendants

                   44.     Koster hereby realleges and incorporates by reference Paragraphs I through 43

            above as though fully set forth herein, except as said paragraphs are inconsistent with the

            allegations of this cause of action.

                   45.     The FEHA provides that is unlawful for an employer to retaliate or otherwise

            discriminate against a person for requesting accommodation for a disability, regardless of whether

            the request was granted.

                   46.      Nonetheless, as set forth above, Defendants discriminated and retaliated against

            Koster because she requested accommodation for her disability.

                   47.     The acts taken toward Koster were carried out by and/or ratified by Defendants

            and/or managing agents/employees of Defendants acting in an oppressive, fraudulent and

            malicious manner in order to injure or damage Koster, thereby justifying an award of punitive

            damages.

                   48.     As a direct and proximate result of Defendants' conduct, Koster has suffered

            damages and requests relief as hereafter provided.




            Complaint for Damages
            Page 9 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                                 13
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 22 of 41



                                             FIFTH CAUSE OF ACTION
                             VIOLATION OF GOVERNMENT CODE SECTION 12940(k)
                                 (Failure to Prevent Discrimination and Retaliation)
                                                 Against Defendants

                   49.     Koster hereby realleges and incorporates by reference Paragraphs 1 through 48

            above as though fully set forth herein, except as said paragraphs are inconsistent with the

            allegations of this cause of action.

                    50.    The FEHA requires an employer to "take all reasonable steps necessary to prevent

            discrimination and harassment from occurring." Gov. Code § I2940(k).

                    51.    Safelite Fulfillment, Inc., at all times material hereto, was Koster's employer

            pursuant to Government Code section 12926(d) and were therefore required to prevent

            discrimination and retaliation as set forth in Government Code section 12940(k).

                    52.     Safelite Fulfillment, Inc. knew or should have known of the discrimination and

            retaliation by its employees, supervisors, managers, and Does 1-100, inclusive.

                    53.    Nevertheless, as set forth above, Safelite Fulfillment, Inc. did nothing to rectify or

            prevent said discrimination and retaliation. Instead, Safelite Fulfillment, Inc. consented to,

            encouraged, permitted and/or acquiesced to the discrimination and retaliation.

                    54.     The acts taken toward Koster were carried out by and/or ratified by Defendants

            and/or managing agents/employees of Defendants acting in an oppressive, fraudulent and malicious

            manner in order to injure or damage Koster, thereby justifying an award of punitive damages.

                    55.     As a direct and proximate result of Defendants' conduct, Koster has suffered

            damages and requests relief as hereafter provided.

                                       SIXTH CAUSE OF ACTION
                          WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
                                         (Against All Defendants)

                    56.    Koster hereby realleges and incorporates by reference Paragraphs 1 through 55
            above as though fully set forth herein, except as said paragraphs are inconsistent with the
            allegations of this cause of action.




            Complaint for Damages
            Page 10 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                                  14
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 23 of 41



       1           57.     Jurisdiction is invoked in this court pursuant to the public policy and common law

       2    of the State of California, pursuant to the case of Tameny v. Atlantic Richfield Company (1980) 27

            Ca1.3d 167 and Rojo v. Kliger (1990) 52 Cal.3d 65.
       3
                   58.      Under California law, there is a fundamental and well-established public policy
       4
            prohibiting discrimination against employees on the basis of their disability and prohibiting
       5
            retaliation against employees for engaging in protected activity. Said public policies are embodied
       6    in the Constitution of the State of California and in California statutes, particularly Government

       7    Code §§ 12920 and 12940.

       8           59.     Koster was employed by Defendants.

                   60.     Defendants discharged Koster.
       9
                   61.     Koster was discharged because of her disability and because she requested an
      10
            accommodation for her disability.

                   62.     Because of Defendants' wrongful termination in violation of public policy, Koster
      12
            has suffered and continues to suffer economic and emotional distress damages.
      13           63.     In doing the acts herein alleged, Defendants acted with oppression, fraud, malice

      14    and in conscious disregard of Koster's rights and Koster is therefore entitled to punitive damages in

      15    an amount according to proof at trial.

                    WHEREFORE, Plaintiff prays for relief and judgment as hereinafter set forth.
      16
                                            SEVENTH CAUSE OF ACTION
      17                                  VIOLATION OF LABOR CODE § 510
                                               (Failure to Pay Overtime)
      18
                                                  Against Defendants
      19
                   64.     Koster hereby realleges and incorporates by references Paragraphs 1 through 25
      20
            above as though fully set forth herein, except as said paragraphs are inconsistent with the
      21    allegations of this cause of action.

      22           65.      Pursuant to Labor Code section 510, "[e]ight hours of labor constitutes a day's

      23    work. Any work in excess of eight hours in one workday and any work in excess of 40 hours in any

            one workweek and the first eight hours worked on the seventh day of work in any one workweek
      24
            shall be compensated at the rate of no less than one and one-half times the regular rate of pay for an
      25
            employee. Any work in excess of 12 hours in one day shall be compensated at the rate of no less
      26
            than twice the regular rate of pay for an employee. In addition, any work in excess of eight hours
      27    on any seventh day of a workweek shall be compensated at the rate of no less than twice the

      28    regular rate of pay of an employee."

            Complaint for Damages
            Page I I of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                             15
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 24 of 41



                   66.     During the relevant time period, Koster worked over eight (8) hours in a day, over

            twelve (12) hours in a day, and/or over forty (40) hours in a week.

                   67.     During the relevant time period, Defendants willfully failed to pay all overtime

            wages owed to Koster.

                   68.     Defendants' failure to pay Koster the unpaid balance of overtime compensation, as

            required by California laws, violates the provisions of California Labor Code.

                   69.     Under the California Labor Code, any agreement between an employer and an

            employee to work for less than the legal overtime wage is invalid.

                    70.    Koster has been injured and requests the wages owed to her, prejudgment interest

            attorney's fees, and costs recoverable in a civil action.

                                              EIGHTH CAUSE OF ACTION
                                         VIOLATION OF LABOR CODE §§ 2802
                                       (Failure to Reimburse for Business Expenses)
                                                    Against Defendants

                    71.     Koster hereby realleges and incorporates by references Paragraphs 1 through 25

            above as though fully set forth herein, except as said paragraphs are inconsistent with the

            allegations of this cause of action.

                    72.    California Labor Code § 2802 provides that "[a]n employer shall indemnify his or

            her employee for all necessary expenditures or losses incurred by the employee in direct

            consequence of the discharge of his or her duties."

                    73.    At set forth above and during the relevant time period, Defendants failed to

            indemnify and reimburse Koster for all necessary expenditures or losses incurred in direct

            consequence of discharge of duties, or of obedience to the directions of Defendants.

                    74.     Wherefore, Koster has been injured and requests the reimbursement due to her,

            prejudgment interest, attorney's fees, and costs recoverable in a civil action.

                                              NINTH CAUSE OF ACTION
                                         VIOLATION OF LABOR CODE § 201
                                      (Failure to Pay All Wages Upon Termination)
                                                   Against Defendants

                    75.     Koster hereby realleges and incorporates by references Paragraphs 1 through 25

            above as though fully set forth herein, except as said paragraphs are inconsistent with the

            allegations of this cause of action.




            Complaint for Damages
            Page 12 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                                   16
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 25 of 41



                   76.     At all relevant times set forth, California Labor Code §§ 201 and 202 provide that if

       2    an employer discharges an employee, the wages earned and unpaid at the time of discharge are due
            immediately, and if an employee voluntarily leaves his or her employment, his or her wages, will
       3
            become due by seventy-two (72) hours thereafter, unless the employee has given seventy-two (72)
       4
            hours previous notice of his or her intention to quit, in which case the employee is entitled to his or
       5
            her wages at the time of quitting.
       6           77.     During the relevant time period, Defendant willfully failed to pay Koster her wages,
       7    including overtime, earned and unpaid at the time of discharge.

       8            78.    California Labor Code § 203 provides that if an employer willfully fails to pay
            wages owed, under §§ 201 and 202, then the wages of the employee will continue as a penalty
       9
            from the due date, at the same rate until paid or until an action is commenced, but wages will not
      10
            continue for over thirty (30) days.
      11
                   79.      Wherefore, Koster has been injured and requests penalties under Labor Code § 203,
      12    attorney's fees, and costs recoverable in a civil action.
      13                           TENTH CAUSE OF ACTION
              (VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17200, et seq.)
      14                               Against Defendants
      15
                    80.    Koster hereby realleges and incorporates by references Paragraphs 1 through 79
      16
            above as though fully set forth herein, except as said paragraphs are inconsistent with the
      17    allegations of this cause of action.

      18            81.    Defendants' conduct, as alleged, has been, and continues to be, unfair, unlawful, and

      19    harmful to Koster and to the general public, Koster seeks to enforce important rights affecting the
            public interest within the meaning of Code of Civil Procedure §1021.5.
      20
                    82.     Defendants' activities, as alleged here, are violations of California law, and
      21
            constitute unlawful business acts and practices in violation of California Business & Professions
      22
            Code §§ 17200, et seq.
      23            83.    A violation of California Business & Professions Code §§ 17200 et seq. may be
      24    predicated on the violation of a state or federal law. Defendants' policies and practices of failing

      25    to provide required overtime pay, failing to reimburse employees for business expenses,
            discriminating against employees with disabilities, failing to engage in the interactive process,
      26
            retaliating against employees with disabilities, and failing to accommodate employees with
      27

      28

            Complaint for Damages
            Page 13 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                                17
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 26 of 41



       1    disabilities, constitute unfair business practices in violation of California Business & Professions

       2    Code §§ 17200 et seq.

                   84.     Koster has been injured by Defendants' unlawful business acts and practices as
       3
            alleged, including but not limited to the loss of money or property. Defendants have reaped unfair
       4
            benefits and illegal profits at Koster's expense.
       5
                   85.     Koster is entitled to immediate possession of all amounts owed to her by
       6    Defendants, with interest.

       7            86.    Defendants' unfair business practices entitle Koster to seek preliminary and

       8    permanent injunctive relief, including but not limited to orders that Defendants account for,

            disgorge, and restore to Koster the compensation unlawfully withheld from Koster.
       9
                                                  PRAYER FOR RELIEF
      10
                    WHEREFORE, Koster prays judgment against Defendants as follows:
      11
                    1.      Economic (special) and non-economic (general) damages;
      12
                    2.     For injunctive relief pursuant to Government Code section 19265(c)(3);
      13
                   3.       For punitive and/or exemplary damages;
      14
                   4.       For statutory attorneys' fees and costs, including those available under Gov. Code §
      15
                           12965(b), Labor Code §§ 218.5, 1194(a), 2802(c) and Code of Civil Procedure §
      16
                           1021.5;
      17

      18           S.      Prejudgment and post-judgment interest according to any applicable provision of

                           law or as otherwise permitted by law, including that available under Civil Code §§
      19

      20                   3287(a) and 3289(b), Labor Code §§ 218.6, 1194(a) 2802(b),

                   6.      Wages due to her pursuant to Labor Code §§ 510, 1194;
      21
                    7.      Waiting time penalties pursuant to Labor Code § 203;
      22

      23           8.      Reimbursement of reasonable business expenses pursuant to Labor Code § 2802;

                           and
      24

      25

      26

      27

      28

            Complaint for Damages
            Page 14 of 15
01/8/2020     13:24 PM PST       TO:15102675739 FROM:5104733672               Page:
                 Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 27 of 41



       I           9.      All other and further relief as the Court deems just and proper.

       2

       3    DATED: January 8, 2020                       BURTON EMPLOYMENT LAW

       4
                                                  By
       5
                                                                 JOCELYN BURT IN
       6                                                         Attorneys for Plaintiff
                                                                 CINDY L. KOSTER
       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

            Complaint for Damages
            Page 15 of 15
01/8/2020             13:24 PM PST       TO:15102675739 FROM:5104733672               Page:                                                                                        3
                         Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 28 of 41

      ATTORNEY OR PARTY WITHOUT ATTORNEY (Nome Slate Bar number. and address)                                                     FOR COURT USE ONLY
     — JOCELY N BURTON (SBN 135879)
         BURTON EMPLOYMENT LAW                                                                                       FILED BY FAX
         1939 Harrison Street, Ste. 400                                                                                   ALAMEDA COUNTY
         Oakland, CA 946 12
                          (510) 350-7025
               TELEPHONE NO,;                       FAA NO.: (510) 473-3672                                                January 08, 2020
                          Plaintiff Cindy L. Koster
       ATTORNEY FOR (Name).
                                                                                                                            CLERK OF
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA                                                                THE SUPERIOR COURT
          STREET ADDRESS' 1225 Fallon Street                                                                         By Milagros Cortez, Deputy
              MAiuNG ADDRESS:
                                                                                                                     CASE NUMBER:
           CITY AND ZIP CODE.     Oakland, CA 94612
                BRANCH NAME                                                                                                 RG20049574
        CASE NAME:
        Koster v. Safelite Fulfillment, Inc.
                                                                                                                 CASE NUMBER:
          CIVIL CASE COVER SHEET                                      Complex Case Designation
      E:       Unlimited     0              Limited
                                                                 = Counter             CI Joinder
               (Amount                      (Amount                                                              JUDGE:
               demanded                     demanded is          Filed with first appearance by defendant
               exceeds $25,000)             $25,000 or less)          (Cal. Rules of Court, rule 3.402)   DEPT:

                                               Ite s -6 be ow must be completed (see ins clions on pag 2)
     1. Check one box belo                   he case type that best describes this case:
          Auto Tort                                            Contract                                   Provisionally Complex Chill Litigation
                                                                     Breach of contraclAvarranty (06)     (Cal. Rules of Court, rules 3.400-3.403)
                Auto (22)
                Uninsured motorist (46)                              Rule 3.740 collections (09)                AntibusUTrade regulation (03)
          Other PI/PDMD (Personal Injury/Property                    Other collections (09)                     Construction defect (10)
          DamageiWrongful Death) Tort                          C     Insurance coverage (18)                    Mass tort (40)
          ❑     Asbestos (04)                                        Other contract (37)                      Sea/ties litigation (28)
                Product liability (24)                         Real Property                              ELI EnvironmentaUToxic tort (30)
          C Medical malpractice (45)                                 Eminent domain/Inverse               C Insurance coverage claims arising from the
          II                                                        condemnation (14)
              Other Pl/PDAND (23)                                                                               above listed provisionally complex case
                                                                    Wrongful eviction (33)                      types (41)
          Non-PI/PD/WD (Other) Tort
          ri•Business tort/unfair business practice (07)            Other real property (26)              Enforcement of Judgment
          1     1 Civil rights (08)                            Unlawful Detainer                          El•Enforcement of judgment (20)
          El     •Defamation (13)                                Commercial (31)                          Miscellaneous Civil Complaint
                  Fraud (16)                                   0 Residential (32)                         LJ RICO (27)
                 Intellectual property (19)                    El Drugs (36)                              El•O ther complaint (not specified above) (42)
          LJ      Professional negligence (25)                 Judicial Review                            Miscellaneous Civil Petition
          C Other non-PUPDAND tort (35)                        LJ   Asset forfeiture (05)                 LJ Partnership and corporate governance (21)
          Employment                                                Petition re: arbitration award (11)   ElOther petition (not specified above) (43)
          El   Wrongful termination (36)                             Writ of mandate (02)
          El Other employment (15)                                   Other judicial review (39)
      2. This case         is           is not   complex under rule 3.400 of the California Rules of Court. I e case is complex, mark the
         factors requiring exceptional judicial management:
         a.El Large number of separately represented parties            d. ElLarge number of witnesses
           b.El   Extensive motion practice raising difficult or novel e.1 I Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
                  Substantial amount of documentary evidence            f           7
                                                                                Substantial postjudgment judicial supervision

      3. Remedies sought (check all that apply): a. ✓ monetary b. nnonmonetary; declaratory or injunctive relief                                      c. ✓ punitive
      4. Number of causes of action (specify): 10 (disability discrimination, overtime, reimbursements)
      5. This case          0is El    is not a class action suit.
      6. If there are any known related cases, file and serve a notice of lated (You may use o CM-015)
     Date: January 8, 2020
     Jocelyn Burton
                                         PE OR PRINT NAME)                                                ONATURE OF PARTY OR ATTORNEY FOR PAR
                                                                                NOTICE
        • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
          under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
          in sanctions.
        • File this cover sheet in addition to any cover sheet required by local court rule.
        • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
          other parties to the action or proceeding.
        • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                    Page I of 2
      Form Adopted for hlendernly U39                                                                               Cal. Rules of Court, rules 2 30, 3220, 3400-3.403, 3.740:
        Judicial Council of California                         CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Administration, std. 3.10
         CM.010 (Rev. July 1, 2007)                                                                                                                      www.COMinfacagOv
Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 29 of 41




          EXHIBIT B
             Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 30 of 41




CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21298231
Notice of Service of Process                                                                            Date Processed: 03/19/2020


Primary Contact:           Natalie Morbitzer
                           Safelite Group
                           7400 Safelite Way
                           Columbus, OH 43235

Electronic copy provided to:                   Tena Thompson
                                               Teresa Zugger

Entity:                                       Safelite Fulfillment, Inc.
                                              Entity ID Number 2815338
Entity Served:                                Safelite Fulfillment, Inc.
Title of Action:                              Cindy L. Koster vs. Safelite Fulfillment, Inc.
Matter Name/ID:                               Cindy L. Koster vs. Safelite Fulfillment, Inc. (10123181)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Alameda County Superior Court, CA
Case/Reference No:                            RG20049574
Jurisdiction Served:                          California
Date Served on CSC:                           03/16/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service

Sender Information:                           Jocelyn Burton
                                              510-350-7025

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington. Delaware 19808-1674 (888) 690-2882 I sop@cscglobal.com
Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 31 of 41




          EXHIBIT C
                            Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 32 of 41



                       1 TERESA W. GHALI, State Bar No. 252961
                         CAROTHERS DiSANTE & FREUDENBERGER LLP
                       2 601 Montgomery Street, Suite 350
                         San Francisco, CA 94111
                       3 tghali@cdflaborlaw.com
                         Telephone: (415) 981-3233
                       4 Facsimile: (415) 981-3246

                       5 Attorney for Defendant
                         SAFELITE FULFILLMENT, INC.
                       6

                       7

                   8
                                                        UNITED STATES DISTRICT COURT
                       9                              NORTHERN DISTRICT OF CALIFORNIA
                 10 CINDY L. KOSTER,                                             )   Case No.
                                                                                 )
                 11                      Plaintiff,                              )
                                                                                 )   DECLARATION OF BARBARA
                 12               v.                                             )   MASON IN SUPPORT OF NOTICE
                                                                                 )   OF REMOVAL OF ACTION TO
                 13 SAFELITE FULFILLMENT, INC., a                                )   FEDERAL COURT
                    Corporation; and DOES 1-100 inclusive,                       )
                 14                                                              )
                                  Defendants.                                    )
                 15                                                              )
                 16

                 17
                                  I, Barbara Mason, declare and state as follows:
                 18
                                  1.      I am over the age of 21 and competent to make this Declaration. The statements
                 19
                           made herein are based on my personal knowledge and familiarity with the facts stated herein.
                 20
                                  2.      I serve as Payroll Director for Defendant Safelite Fulfillment, Inc. ("Safelite" or
                 21
                           "Defendant"). I have held this position since 2015.
                 22
                                  3.     Safelite is a Delaware corporation with its corporate headquarters and principal
                 23
                           place of business in Columbus, Ohio. Safelite's corporate headquarters and principal place of
                 24
                           business are located at 7400 Safelite Way, Columbus, OH 43235.
                 25
                                  4.      More specifically, Defendant's officers direct, control, and coordinate Safelite's
                 26
                           business operations and activities from Columbus, Ohio.
                 27

                 28                                                                                             EXHIBIT

CAAOTHEILS INSAXTE &
 FREI MiNDEROtA LLP
                                                   DECLARATION OF BARBARA MASON IN SUPPORT OF
                                                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                            Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 33 of 41




                                  I declare under penalty of perjury of the laws of the United States that the foregoing is true

                           and correct.

                       3

                                  Executed on this   13 day of April of 2020.
                       5

                   6

                   7                                                             B bars Mason

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                                             2
Cmtoninks DiSwnrre &
 FILUDDJBEIICE2 LLP
                                                  DECLARATION OF BARBARA MASON IN SUPPORT OF
                                                 NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 34 of 41




          EXHIBIT D
       Case
        Case3:20-cv-02582-WHO  Document240-3
             4:14-cv-00852-PJH Document 1 Filed  04/14/20
                                              Filed 02/28/18Page 351
                                                              Page ofof41
                                                                        10




 1   THE TIDRICK LAW FIRM
     STEVEN G. TIDRICK, SBN 224760
 2   JOEL B. YOUNG, SBN 236662
     2039 Shattuck Avenue, Suite 302
 3   Berkeley, California 94704
     Telephone: (510) 788-5100
 4   Facsimile: (510) 291-3226
     E-mail: statOfidricklaw.com
 5   E-mail: jby@tidricklaw.com

 6   BURTON EMPLOYMENT LAW
     JOCELYN BURTON (SBN 135879)
 7   1939 Harrison Street, Ste. 400
     Oakland, CA 94612
 8   Telephone: (510) 350-7025
     Facsimile: (510) 473-3672
 9   E-mail: jburton@burtonemploymentlaw.com
10   Attorneys for Individual and Representative
     Plaintiffs Harold C. Robinson, Jr., Lawrence Muse,
11   the Certified Collective Action Members and the
     Certified Class
12

13                                 UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     HAROLD C. ROBINSON, JR., et al.
17                                                       Case No. 4:14-cv-00852 PJH
                    Plaintiffs,
18                                                       DECLARATION OF JOCELYN
            vs.                                          BURTON IN SUPPORT OF
19                                                       PLAINTIFFS' MOTION FOR
                                                         ATTORNEYS' FEES AND
20   OPEN TOP SIGHTSEEING SAN                            REIMBURSEMENT OF COSTS AND
                                                         EXPENSES
21
     FRANCISCO, LLC; and DOES 1-20,

22
                    Defendant.
23


24

25

26

27

28

     DECLARATION OF JOCELYN BURTON IN SUPPORT OF MOTION FOR ATTORNEYS' FEES. ROBINSON v. OPEN TOP
     SIGHTSEEING SAN FRANCISCO. LLC. Civil Case. No. 14-cv-00852 PJH
                                                     1
          Case
           Case4:14-cv-00852-PJH
                3:20-cv-02582-WHODocument
                                  Document240-3
                                            1 Filed
                                                 Filed
                                                     04/14/20
                                                       02/28/18Page
                                                                 Page
                                                                    362ofof41
                                                                            10




 1           I, Jocelyn Burton, declare as follows:

 2
             1.      I am a member in good standing of the bar of the State of California and a principal in
 3
     the law firm Burton Employment Law, one of the firms that appeared on behalf of the class in this
 4

 5   case. I make these statements based on personal knowledge and would so testify if called as a

 6   witness at trial.
 7
             2.      This Declaration is submitted in support of Plaintiff’s Motion for Attorneys’ Fees and
 8

 9   Reimbursement of Costs and Expenses.

10
                            CLASS COUNSEL’S BACKGROUND AND EXPERIENCE
11

12           3.      Burton Employment Law specializes in employment law cases. Throughout its seven-

13   year existence, it has handled a number of wage and hour matters.
14
             4.      I have been a member of the California Bar since 1988. I started Burton Employment
15
     Law in 2011. From 1994 until 2005, I was an Assistant United States Attorney in the Northern
16
     District of California and served as deputy chief of the civil division from 1998 until 2001 and civil
17

18   chief from 2001 until 2003. I have also been employed as either an associate or counsel at Thelen

19   Marrin, Johnson & Bridges, Marron, Reid & Sheehy and Kilpatrick Stockton, LLP. During my 30
20   years of practice, I have served as lead, or co-lead counsel in over 500 cases in federal court and
21
     several hundred other cases in state court. I am also the attorney of record in over fifty published
22
     decisions in state and federal courts.
23

24           5.      I have had an AV rating from Martindale-Hubbell since 2006. I have been designated

25   as a Super Lawyer for Northern California in the area of Labor and Employment Law since 2012.
26

27

28

     DECLARATION OF JOCELYN BURTON IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES, ROBINSON v. OPEN TOP
     SIGHTSEEING SAN FRANCISCO, LLC, Civil Case. No. 14-cv-00852 PJH
                                                        2
         Case
          Case4:14-cv-00852-PJH
               3:20-cv-02582-WHODocument
                                 Document240-3
                                           1 Filed
                                                Filed
                                                    04/14/20
                                                      02/28/18Page
                                                                Page
                                                                   373ofof41
                                                                           10




 1           6.      From 2012-2015, I served as a Lawyer’s Representative of the Northern District of

 2   California.
 3
             7.      I received a Bachelor of Arts degree from Wake Forest University in 1980. I received
 4

 5   a Masters Degree in Public Affairs from the Lyndon B. Johnson School of Public Affairs at the

 6   University of Texas at Austin in 1983. I received a Juris Doctor degree from the University of
 7
     Chicago Law School in 1988.
 8

 9                             BURTON EMPLOYMENT LAW’S FEE LODESTAR

10
             8.      Burton Employment Law undertook this representation of Plaintiffs and Class
11
     Members on a contingent basis. Burton Employment Law has not received payment for the time it
12
     has devoted to this case, and took the risk that it would not be reimbursed for time spent.
13

14
             9.      The specific work performed by Burton Employment Law in prosecuting this action
15
     has included but has not been limited to, the following tasks: (1) consulting with the jury consultants,
16
     (2) preparing witnesses, (3) consulting with co-counsel regarding trial strategy; and (4) questioning
17

18   witnesses at trial.

19
             10.     The regular and customary practice at Burton Employment Law is for all attorneys and
20
     law clerks to maintain electronic contemporaneous time records setting form the time spent on each
21

22
     tasks in the case, with explanatory descriptions of each task performed. I followed this practice

23   throughout this litigation. Time is recorded electronically as work is performed in our case

24   management system. The lodestar is recorded as well. A copy of an invoice of the billing records is
25
     attached as Exhibit A.
26

27           11.     I have expended 93.80 on this litigation at a billing rate of $950.00 an hour.

28

     DECLARATION OF JOCELYN BURTON IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES, ROBINSON v. OPEN TOP
     SIGHTSEEING SAN FRANCISCO, LLC, Civil Case. No. 14-cv-00852 PJH
                                                         3
         Case
          Case4:14-cv-00852-PJH
               3:20-cv-02582-WHODocument
                                 Document240-3
                                           1 Filed
                                                Filed
                                                    04/14/20
                                                      02/28/18Page
                                                                Page
                                                                   384ofof41
                                                                           10




 1          12.    The total lodestar through February 26, 2018, is $87,875.00.

 2
            13.     To exercise billing judgment, I have applied a reduction of 10%, for a total request of
 3
     $79,087.50.
 4

 5
            I declare under penalty of perjury that the foregoing is true and correct. Executed on February
 6
     28, 2018, in Oakland, California.
 7

 8

 9

10                                                           /s/ Jocelyn Burton//________

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF JOCELYN BURTON IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES, ROBINSON v. OPEN TOP
     SIGHTSEEING SAN FRANCISCO, LLC, Civil Case. No. 14-cv-00852 PJH
                                                       4
Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 39 of 41




          EXHIBIT E
                            Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 40 of 41


                      1 TERESA W. GHALI, State Bar No. 252961
                        CAROTHERS DiSANTE & FREUDENBERGER LLP
                        600 Montgomery Street, Suite 440
                        San Francisco, CA 94111
                        tghali@cdflaborlaw.com
                        Telephone: (415) 981-3233
                      4 Facsimile: (415) 981-3246

                      5 Attorney for Defendant
                        SAFELITE FULFILLMENT, INC.
                      6
                      7

                      8
                                            SUPERIOR COURT OF THE STATE OF CALIFORNIA,
                                                       COUNTY OF ALAMEDA
                10 CINDY L. KOSTER,                                         )   Case No. RG20049574
                                                                            )
                11                      Plaintiff,                          )
                                                                            )   NOTICE TO STATE COURT OF
                12               v.                                             NOTICE OF REMOVAL OF
                                                                            )
                                                                            )   ACTION TO FEDERAL COURT
                13 SAFELITE FULFILLMENT, INC., a
                                                                            )
                   Corporation; and DOES 1-100 inclusive,                   )
                14
                                                                            )
                                 Defendants.                                )
                15                                                          )
                                                                            )
                 16                                                         )
                17
                                 PLEASE TAKE NOTICE THAT the undersigned counsel for Defendant Safelite
                18
                          Fulfillment, Inc. has filed the attached Notice of Removal of Action to Federal Court (Exhibit -11
                19
                          pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 with the United States District Court for the
                20
                          Northern District of California, thereby affecting the removal of this matter to said court.
                21
                          Accordingly, this Court should not proceed further with this matter unless and until the case is
                22
                23
                          remanded.

                24
                25

                26
                27
                28                                                                                             EXHIBIT
                                                                                                         b
CAROTHERS DiSANTE &
                                                DEFENDANT'S NOTICE TO STATE COURT OF NOTICE OF           2
 FREITANHERGER LLP
                                                    REMOVAL OF ACTION TO FEDERAL COURT
                       Case 3:20-cv-02582-WHO Document 1 Filed 04/14/20 Page 41 of 41



                  1

                  2 Dated: _________               Respectfully submitted,

                  3

                  4
                                                   Teresa W. Ghali, State Bar No. 252961
                  5                                CAROTHERS DiSANTE & FREUDENBERGER LLP
                                                   600 Montgomery Street, Suite 440
                  6                                San Francisco, CA 94111
                                                   tghali@cdflaborlaw.com
                  7                                Telephone: (415) 981-3233
                                                   Facsimile: (415) 981-3246
                  8
                                                   Attorneys for Defendant
                  9                                SAFELITE FULFILLMENT, INC.

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

CAROTHERS DiSANTE &
 FREUDENBERGER LLP
                                       DEFENDANT’S NOTICE TO STATE COURT OF NOTICE OF
                                            REMOVAL OF ACTION TO FEDERAL COURT
